DETAILED ACTION
Applicant’s amendment and remarks received 11 November 2021 have been fully considered.  Claims 2-17 and 19-42 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Specification has been amended to correct a typographical error in paragraph [0098].  Figure 69 is incorrected referred to as Figure 19.

The application has been amended as follows: 
	[0098]	FIG. 69 is an illustrative example of a method of switching modes of operation of one or more connectors.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-11, 14, 16, 17 and 31-36 are allowed.  Previously objected to claim 2 has been rewritten in independent form as currently amended claim 2 to include all of the limitations of the 
Claim 12 is allowed.  Previously objected claim 12 has been rewritten in independent form as currently amended claim 12 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  
Claim 13 is allowed.  Previously objected claim 13 has been rewritten in independent form as currently amended claim 13 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  
Claim 15 is allowed.  Previously objected claim 15 has been rewritten in independent form as currently amended claim 15 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  
Claims 19-28 and 37-42 are allowed.  Previously objected claim 19 has been rewritten in independent form as currently amended claim 19 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 20-28 and 37-42 are dependent on amended claim 19 and are therefore also allowable.
Claim 29 is allowed.  Previously objected claim 29 has been rewritten in independent form as currently amended claim 29 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  
Claim 30 is allowed.  Previously objected claim 30 has been rewritten in independent form as currently amended claim 30 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  
Therefore, claims 2-17 and 19-42 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
	Reference A discusses an optical connector from the same Assignee, Senko Advanced Components.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TINA M WONG/Primary Examiner, Art Unit 2874